Exhibit Waste Connections, Inc. Amended and Restated Compensation Plan for Independent Directors This Compensation Plan, as amended and restated herein, shall be effective December 7, 2007, until changed by the Board of Directors. This Plan shall apply to independent directors only. Directors who are employed by Waste Connections, Inc. are not entitled to receive separate compensation for participation in Board or Committee Meetings. Independent directors shall be compensated by payment of a basic monthly retainer of $1,625 per month.
